Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 26, 2007, which, upon reconsideration, adhered to its prior decision ruling, among other things, that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
When claimant was hired, the employer informed her that employees are scheduled to work, at most, 36 hours per week. Although she expressed her desire to work more than that, claimant nonetheless accepted the position and attended a three-hour paid training session on June 15, 2006. When claimant reported for her first day of regularly scheduled work on June 19, 2006, she discovered that she was scheduled to work only 24 hours that week and immediately quit. Thereafter, claimant applied for and was denied unemployment insurance benefits on the basis that she voluntarily left her employment without good cause and was not totally unemployed. Claimant appeals.
We affirm. Dissatisfaction with one’s schedule or working hours does not constitute good cause for leaving one’s employment (see Matter of Peters [Commissioner of Labor], 42 AD3d 615, 616 [2007]; Matter of Casey [Commissioner of Labor], 37 AD3d 964, 964 [2007]). Although claimant contends that the employer promised her 36 hours of work per week, the employer denied making such promise, which created a credibility issue for the Board to resolve (see Matter of Murray [Team Jo-Ann, Inc.—Commissioner of Labor], 41 AD3d 1023, 1023-1024 *867[2007]). Finally, inasmuch as claimant admits that she attended a paid training session on June 15, 2006, substantial evidence supports the Board’s determination that she was not totally unemployed on that day (see Labor Law § 591 [1]; Matter of DeOliveira [Commissioner of Labor], 36 AD3d 1045, 1045 [2007]).
Mercure, J.E, Peters, Lahtinen, Kane and Kavanagh, JJ., concur. Ordered that the decision is affirmed, without costs.